            Case 4:21-cv-00017-LPR Document 8 Filed 03/02/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

ANDREW C. NEAL, JR. II                                                                                PLAINTIFF

v.                                      Case No.: 4:21-cv-00017-LPR

GREGORY SCOTT HART, et al.                                                                        DEFENDANTS


                                                     ORDER

         Plaintiff Andrew C. Neal, Jr. II filed this action pro se pursuant to 42 U.S.C. § 1983. (Doc.

1). Mr. Neal did not, however, pay the $402.00 filing and administrative fee or file a complete

application to proceed in forma pauperis (“IFP”). (Doc. 2). On January 14, 2021, the Court

directed Mr. Neal either to pay the filing and administrative fees or to file a complete motion to

proceed IFP within 30 days. (Doc. 3). Mr. Neal was cautioned that if he did not do so, his case

would be dismissed without prejudice.1 (Id.). More than 30 days have passed, and Mr. Neal has

not paid the filing fee, filed a complete application to proceed IFP, or otherwise responded to the

January 14 Order. The Court notes that mail sent from the Court to Mr. Neal is being returned as

undeliverable. (Docs. 4-6). Mr. Neal apparently changed his address, but failed to update the

Court regarding his new address. Accordingly, Mr. Neal’s claims are dismissed without prejudice.

The Court certifies that an in forma pauperis appeal is considered frivolous and not in good faith.




1
  See LOCAL RULE 5.5(c)(2) (“It is the duty of any party not represented by counsel to promptly notify the Clerk and
the other parties to the proceedings of any change in his or her address, to monitor the progress of the case, and to
prosecute or defend the action diligently. A party appearing for himself/herself shall sign his/her pleadings and state
his/her address, zip code, and telephone number. If any communication from the Court to a pro se plaintiff is not
responded to within thirty (30) days, the case may be dismissed without prejudice. Any party proceeding pro se
shall be expected to be familiar with and follow the Federal Rules of Civil Procedure.”).
  Case 4:21-cv-00017-LPR Document 8 Filed 03/02/21 Page 2 of 2




IT IS SO ORDERED this 2nd day of March 2021.



                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT JUDGE




                                   2
